Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 05-1531

                     WEN CAO AND ZHI FANG WANG,
                            Petitioners,

                                      v.

              ALBERTO R. GONZALES,* ATTORNEY GENERAL,
                            Respondent.


                  PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                                   Before

                       Selya, Circuit Judge,
              Coffin and Cyr, Senior Circuit Judges.


     Gary J. Yerman on brief for petitioners.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Linda S. Wernery, Senior Litigation Counsel, Office of Immigration
Litigation, and Sarah Maloney, Attorney, United States Department
of Justice, on brief for respondent.


                            October 14, 2005




__________
*Alberto R. Gonzales was sworn in as United States Attorney General
on February 3, 2005.      We have therefore substituted Attorney
General Gonzales for his predecessor in office as respondent in
this matter. See Fed. R. App. P. 43(c)(2).
                  SELYA, Circuit Judge.      The petitioners, Wen Cao and Zhi

Fang Wang, are citizens of the People's Republic of China.                    They

seek judicial review of a final order of the Board of Immigration

Appeals (BIA) denying their applications for asylum and withholding

of removal. The petitioners assert that the BIA erred in affirming

a decision of an Immigration Judge (IJ) holding that they had

failed to carry their burden of showing a well-founded fear of

persecution should they return to China.                Concluding, as we do,

that substantial evidence supports the IJ's adverse credibility

determination and, hence, the decision, we deny the petition.

                  The petitioners hail from Fujian province. They claim to

have been married under "customary law" in 1990.1               They resorted to

this       form    of   marriage,   they   explain,   because   they   were   both

underage and local officials had denied their application to marry

legally.

                  Cao emigrated to the United States in February 1992.          He

used a fake passport, but the authorities discovered the artifice

during his attempt to enter.               The Immigration and Naturalization

Service (INS) questioned him under oath. He told the INS inspector

that he was unmarried and that he had come to the United States in

search of freedom and a better life.



       1
      By marriage under "customary law," the petitioners apparently
mean that they were united in a wedding ceremony witnessed by the
community.   This form of marriage is not legally recognized in
China and, thus, lacks valid documentation.

                                           -2-
               Cao   filed    a   request       for     asylum     and    withholding    of

deportation      on    February         14,    1992.         In   his    application,   he

reiterated that he was not married. This time, however, he claimed

that his opposition to the Chinese government's policy relating to

individually owned businesses would result in persecution should he

return to his native land.                    He also asserted that he had been

arrested in 1991 for trying to escape from China and that both of

his sisters had been forcibly sterilized due to their opposition

to, and violation of, China's family planning policy.

               The INS paroled Cao into the United States pending

disposition of his application.                  In September 1995, he asked for

permission to return to China, stating that he wanted to visit his

ailing    mother.         The     INS    found      his      supporting    documentation

fraudulent and denied his request.

               Wang entered the United States illegally in December

1995.    She married Cao in a civil ceremony in April 1997.                      The next

month Cao submitted a second asylum application and Wang submitted

a parallel application.             These applications stated that Cao and

Wang    were    seeking      asylum      because       the    Chinese     government    had

repeatedly refused their requests for permission to marry, brutally

forced    Cao's       sisters     to     undergo       sterilization       and   abortion

procedures, and harassed Cao in his business pursuits when he

refused to pay bribes to government hierarchs.




                                              -3-
           Unimpressed,       the   INS   instituted    removal   proceedings

against   both    Cao   and   Wang.       Their   removal    proceedings   and

applications for relief were consolidated.             In June 1999, Cao and

Wang each filed statements in support of their applications.               They

noted that Wang was pregnant and expressed fear that one or both of

them would be forcibly sterilized if they returned to China.2

           The IJ held an evidentiary hearing on October 31, 2001.

Cao testified that he left China because he opposed that country's

family planning policy.        He claimed that on September 10, 1991,

several family planning officials arrived at his house looking for

his eldest sister, Qui Jin Cao, who had been hiding from them.

When Cao blocked the door and tried to alert his sister, the

officials punched him in the nose and knocked him down.

           Once they had subdued Cao, the intruders seized Qui Jin

and took her away.        Because they threatened to return to "take

care" of him, Cao went to his grandmother's house to hide.           Shortly

thereafter   he    paid   a    snakehead     $30,000    to   fabricate     exit

documentation and smuggle him out of China.3

           Wang testified more briefly.           She said that her fear of

living in China began in 1990 when the government refused to allow



     2
      In contrast to her 1999 asylum statement, Wang did not allege
any connection between her pregnancy and her fear of returning to
China when she testified before the IJ. See text infra.
     3
      The snakeheads are a notorious group whose forte is smuggling
persons out of China in return for handsome fees.

                                      -4-
her and her new husband (Cao) to register their marriage.           She also

testified that both her older sister and her neighbor had been

subjected to coercive birth control measures.           In 1995, her family

took out a high-interest loan and paid a snakehead $45,000 to

smuggle her out of the country.

            The IJ found that both petitioners lacked credibility

and,   therefore,     had   not   established    a   well-founded   fear    of

persecution.       Consequently, the IJ denied their applications for

relief and ordered the petitioners removed to China.                The BIA

affirmed without opinion. This timely petition for judicial review

followed.

            When the BIA affirms an IJ's decision without opinion,

this court reviews the IJ's decision directly, as if it were the

decision of the BIA.        Jupiter v. Ashcroft, 396 F.3d 487, 490 (1st

Cir. 2005).    Thus, we focus on the IJ's findings, reviewing them in

accordance     with   the    highly    deferential   substantial    evidence

standard. Under that standard, the IJ's findings will be upheld as

long   as   they    are   "supported    by   reasonable,   substantial,    and

probative evidence on the record considered as a whole."             INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).             Put another way, the

findings must stand "unless any reasonable adjudicator would be

compelled to conclude to the contrary."          8 U.S.C. § 1252(b)(4)(B).

            The focal point of this petition is the IJ's adverse

credibility determination.            The petitioners assert that the IJ


                                       -5-
improperly based this determination on minor inconsistencies and

understandable omissions. Relatedly, they assert that the IJ erred

in concluding that the petitioners' testimony failed to make out a

case for asylum.4

                 To be eligible for asylum, an alien bears the burden of

establishing his or her status as a refugee.            See id. § 1158(b)(1).

The basic definition of a "refugee" is a person who is unwilling or

unable       to    return   to   their   country   of   nationality    due   to

"persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion."             Id. § 1101(a)(42)(A).       In 1996,

however, Congress expanded this basic definition so that "a person

who has been forced [by government action] to abort a pregnancy or

to undergo involuntary sterilization, or who has been persecuted

for failure or refusal to undergo such a procedure or for other

resistance to a coercive population control program, shall be

deemed to have been persecuted on account of political opinion . .

. ."       Id.    The same amendment also provided that "a person who has

a well founded fear that he or she will be forced to undergo such

a procedure or subjected to persecution for such failure, refusal,

or resistance shall be deemed to have a well founded fear of



       4
      The law is well established that if a claim for asylum fails,
a counterpart claim for withholding of removal also must fail. See
Negeya v. Gonzales, 417 F.3d 78, 85 (1st Cir. 2005). Consequently,
we discuss here only the petitioners' claims for asylum.

                                         -6-
persecution on account of political opinion." Id. The petitioners

seek to bring themselves within the confines of these amendments.

            To establish refugee status, an alien must support his or

her claim through credible testimony.              Settenda v. Ashcroft, 377

F.3d 89, 93 (1st Cir. 2004).          Credible testimony, standing alone,

may be adequate to sustain the alien's burden of proof.                   See id.

If the proffered testimony is not credible, however, it may be

either   disregarded      or   sharply       discounted,     depending    on     the

circumstances.       See, e.g., Laurent v. Ashcroft, 359 F.3d 59, 64

(1st Cir. 2004); see also Aquilar-Solis v. INS, 168 F.3d 565, 570-

71 (1st Cir. 1999).

            Commensurate       with    the     importance       of     credibility

determinations      in   immigration     cases,    an   IJ    cannot    pull    such

determinations out of thin air.               Rather, the IJ must offer a

specific and cogent rationale for disbelieving the alien.                         El

Moraghy v. Ashcroft, 331 F.3d 195, 205 (1st Cir. 2003); Gailius v.

INS, 147 F.3d 34, 47 (1st Cir. 1998).

            In    this   instance,     the    IJ   found     neither   petitioner

credible.        Moreover, she noted several inconsistencies in the

petitioners' testimony over the course of the proceedings.                     These

included (i) Cao's repeated assertions, in his initial application

and interview, that he was single as contrasted with his later

claim of a customary marriage to Wang in 1990; (ii) Cao's statement

on his initial application that he had been arrested and threatened


                                       -7-
in 1991 as contrasted with his subsequent repudiation of those

statements during the evidentiary hearing; and (iii) Cao's use of

fraudulent documentation in his effort to obtain permission to

visit his ailing mother two months before Wang succeeded in having

herself     smuggled    into    the   United   States     (timing   that   the   IJ

supportably termed "more than coincidental").                The IJ also found

that Cao's use of bogus documentation at multiple points in the

immigration process (e.g., his use of a fake passport at the time

of his entry and the fictitious "support" that he provided to show

his    mother's      supposed    illness)      implicated    the    petitioners'

credibility.        Finally, the IJ drew a negative inference from the

absence of Cao's brother-in-law (Qui Jin's husband); even though

the brother-in-law lived in New York at the time of the hearing, he

did not testify — and Cao gave no indication as to why.

             The petitioners only attempt to resolve one of the above-

mentioned inconsistencies. They argue that the discrepancy between

their customary marriage in 1990 and Cao's failure to reveal that

marriage in 1992 is not only unimportant but also easily explained

by Cao's confusion over the legality of the marriage.                  The first

part   of    this    argument    is   wishful    thinking;     given   what      the

petitioners now say was their main reason for leaving China, we do

not think that Cao's misrepresentation of his marital status

sensibly can be viewed as unimportant.               The second part of the

argument     —   that   Cao     was   confused   —   is    possible,   but    that


                                        -8-
explanation was, within wide limits, for the IJ to assess.      See

Laurent, 359 F.3d at 64 (explaining that evaluation of a witness's

veracity is a central part of the IJ's job).      The IJ evidently

rejected the explanation and we are not at liberty to second-guess

her finding.

           In all events, the petitioners do not challenge the other

specific instances of less-than-forthright testimony cited by the

IJ.   Nor do they satisfactorily explain the shifting bases offered

by Cao in support of his multiple asylum applications.5    To cinch

matters, the veracity of both Cao's and Wang's testimony is clouded

by the United States Department of State's report entitled China:

Profile of Asylum Claims and Country Conditions (1998) (the Country

Conditions Report).   The Country Conditions Report indicates that

most emigrants from Fujian province are motivated by economic

concerns as opposed to persecution. Cao, by his own admission, was

having trouble keeping his jewelry processing business afloat and

both he and Wang paid exorbitant fees to snakeheads to be smuggled

into the United States.6   Against this backdrop, the IJ's finding


      5
      Both Wang's 1999 asylum application statements and her
testimony at the evidentiary hearing are unhelpful in clarifying
this point. Basically, they reiterate Cao's statements. The two
new details that Wang adds to the story — the supposed
sterilization of her sister and her neighbor — were entirely
uncorroborated.
      6
      Not coincidentally, the Country Conditions Report reveals
that Cao's tale regarding his struggle with family planning
officials to protect his sister is commonly used by unmarried
couples from Fujian province who apply for asylum.

                                -9-
that the couple had — and yielded to — a strong economic incentive

to invent a narrative that might allow them to remain in this

country, seems unimpugnable.

          On this record, we find the IJ's reasons in support of

her adverse credibility determination to be both specific and

cogent. We therefore uphold the adverse credibility determination.

          That determination disposes of the petitioners' second

argument: that their testimony compels a finding of a well-founded

fear of future persecution.    The only evidence in the record that

might support a well-founded fear of future persecution is the

petitioners' testimony.     That can be disregarded because, as we

have explained, the IJ supportably determined that the petitioners

lacked credibility.     Accordingly, the petitioners have failed to

establish a well-founded fear of future persecution.

          We need go no further. For the reasons elucidated above,

the petition for review must be denied.

          So Ordered.




                                -10-